internal_revenue_service number release date index number ------------------- --------------------------------------- ----------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- no ----------------- telephone number -------------------- refer reply to cc ita b04 plr-121709-08 date october ty ------------------------------------------ ty ------------------------------------------ legend taxpayer buyer date date date dollar_figurex dollar_figurey dollar_figurez dear ------------- ---------------------------------------------------------------- -------------------------------------------------------- ------------------ ---------------------- --------------------------- ----------- ----------- ----------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1031 of the internal_revenue_code to your proposed transaction the specific question raised is whether residential density development rights under recorded restrictive covenants are of like_kind to other interests in real_estate facts on date taxpayer entered into a contract contract to sell certain parcels of land to buyer some of the parcels have already been sold under the contract and others have not the land use entitlement for the parcels sold and to be sold to buyer and certain other parcels owned by taxpayer and not included in the sale are determined under the phased development site plan pdsp submitted to and approved by the governing county board the pdsp permits the parcels sold or to be sold to buyer to be developed as approximately --------residential housing units and ----- hotel units it also permits the parcels retained by taxpayer to be developed as ----- residential housing plr-121709-08 units and for other uses none of the parcels to be sold to buyer or retained by taxpayer is dealer_property described in sec_1221 the contract gives taxpayer a put option entitling it to transfer to buyer subject_to approval of an amendment to the pdsp by the county board some or all of the residential development rights rights to construct ----- residential units permitted under the pdsp for the parcels retained by taxpayer the contract also provides that if by exercise of the put taxpayer transfers to buyer the right to construct more than ----- residential units then buyer would be required to transfer to taxpayer the right to construct some or all of the ----- hotel units now approved for the parcel sold to buyer such transfers would result in buyer being able to increase the density on the parcels being acquired under the contract by up to ----- residential units and taxpayer decreasing the density on its retained parcels by the same number of residential units such transfers may also enable taxpayer to increase the density on its retained parcels by up to ----- hotel units and require buyer to decrease the density on the parcels acquired under the contract by the same number of hotel units the sale of the land is not contingent on the transfer of any land use rights and if none of such rights are transferred the contract_price for the land is not affected taxpayer can exercise its put anytime after date but before date if the put is exercised taxpayer must record in the land records a perpetual restrictive covenant running with the land in favor of the county confirming the reduction in the number of residential units that may be built upon the parcels included within the pdsp retained by taxpayer if taxpayer does not exercise the put it can develop its retained parcels to the extent of all or any portion of the land use rights not transferred for purposes of this ruling_request the land use rights that are a part of the put option and the aforementioned perpetual restrictive covenant are collectively referred to as development rights under state law the development rights constitute interests in real_estate the contract sets a purchase_price for the transfer of the development rights based on the portion of the residential units that are transferred for the first ----- units transferred the price is dollar_figurex for each unit transferred for the next ----- units the price is dollar_figurex for each unit transferred less a credit of dollar_figurey for each hotel unit construction right transferred to the parcels retained by taxpayer for the next ----- units transferred the price is dollar_figurez for each unit on each january after date until the final payment for the development rights the price and credit increase by an amount equal to which is a negotiated escalator reflecting the passage of time and the likely increase in density values over time the purchase_price is payable if and when taxpayer exercises its put and after local county approval of the pdsp modification is obtained taxpayer intends to exercise such rights and use the sales proceeds from the development rights the relinquished_property to acquire like-kind replacement_property taxpayer’s replacement_property plr-121709-08 will include a fee interest in real_estate a leasehold interest in real_estate with years or more remaining and land use rights for hotel units which may be received in the event taxpayer transfers development rights for more than ----- residential units the form of the transaction will be a deferred_like-kind_exchange using the qualified_intermediary safe_harbor provided under sec_1_1031_k_-1 of the income_tax regulations the steps in the transaction to the extent outlined above conform to the rules of that safe_harbor payment for the development rights will be made to a qualified_intermediary within the meaning of sec_1_1031_k_-1 in order to facilitate a like-kind_exchange under sec_1031 applicable law analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations provides in part that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class sec_1_1031_a_-1 provides that no gain_or_loss is recognized if a taxpayer exchanges property held for productive use in his trade_or_business together with cash for other_property of like_kind for the same use such as a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate or a taxpayer exchanges investment_property and cash for investment_property of a like_kind not all interests defined as real_property interests for state law purposes are of like_kind for purposes of sec_1031 although the service generally looks to state law in determining what property rights constitute real_property interests such classifications are not necessarily determinative of what real_property interests are of like_kind to other real_property interests under federal_income_tax law that determination is a matter of federal not state law for example even if a short-term_lease any lease having a term of less than years with extensions is an interest_in_real_property under state law it is not of like_kind to a fee interest in real_estate however as noted above in sec_1 a - c long-term leasehold interests in real_estate with or more years to run are of like_kind to other real_estate plr-121709-08 a number of revenue rulings provide a basis for holding that development rights in land are of like_kind to real_estate in revrul_55_749 1955_2_cb_295 land was exchanged for perpetual water rights which are considered real_property rights under the applicable state law the ruling holds that the fee interest in the land and a water right in perpetuity are sufficiently similar to constitute property of like_kind under sec_1031 in revrul_59_121 1959_1_cb_212 the taxpayer granted an easement of indefinite duration over specified portions of its land the grantee of the easement intended to construct a dam and reservoir on the land and to use portions of the land for the deposit of industrial waste while the taxpayer retained mineral rights and rights to otherwise enjoy the land and any buildings thereon the taxpayer was prohibited from interfering with the easement granted the revenue_ruling provides that since the easement is with respect to land it constitutes an interest_in_real_property and the proceeds derived from the sale of the easement constitute proceeds from the sale of an interest_in_real_property finally revrul_72_549 1972_2_cb_472 holds that an easement and right-of-way granted to an electric power company are properties of like_kind to both real_property with nominal improvements and real_property improved with an apartment building revrul_68_331 1968_1_cb_352 pertains not to an easement but to a leasehold interest in a producing oil lease extending until the exhaustion of the deposit this lease was held for the productive use in the taxpayer’s trade_or_business and was exchanged for the fee interest in an improved ranch to be held for productive use in the taxpayer’s business the revenue_ruling holds that the exchange was an exchange of real_property of like_kind under sec_1031 because both the leasehold interest extending to the exhaustion of the deposit and the fee interest are interests in the land that are not limited to any set time duration or value amount in this case taxpayer proposes to exchange development rights for a fee interest in real_estate a leasehold interest in real_estate of years or more remaining and land use rights for hotel units the new rights for hotel units will be applied to property taxpayer already owns on the other hand where a right or interest arising out of real_estate is for a term of something less than in perpetuity or for less than thirty years in the case of a land lease and where the interest is defined in terms of a specific sum of money such an interest is not deemed of like_kind to a fee interest_in_real_property see 356_us_260 rev’g wm 241_f2d_78 5th cir holding that assignments of oil payments are not of like_kind to a ranch but were akin to payments against the principal owed on an installment_obligation for real_estate with interest revrul_68_394 1968_2_cb_338 holds that acquiring an additional interest in property already owned by the exchanging taxpayer in the revenue_ruling the 45-year lease burdening the fee interest already held will constitute a valid replacement with like-kind_property so long as the taxpayer acquires it in an arm’s length transaction in the present case since the exchanging entities are unrelated to each other plr-121709-08 the development rights will be in perpetuity and are directly related and requisite to taxpayer’s interest use and enjoyment of the underlying land the development rights are also interests_in_real_property under state law in effect taxpayer will exchange one set of development rights pertaining to residential density for other development rights pertaining to hotel development some of the development rights will also be exchanged for another fee interest in land and another long-term leasehold interest in additional real_property ruling based on the facts submitted and the representations made we rule as follows the development rights to be transferred by taxpayer as relinquished_property are of like_kind for purposes of sec_1031 of the code to a fee interest in real_estate a leasehold interest in real_estate with years or more remaining at the time of the exchange and land use rights for hotel units which taxpayer will receive if the development rights it transfers are for more than ----- residential units caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we have no reason to believe that the exchange including the acquisition of replacement_property is other than an arm’s length transaction plr-121709-08 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting enclosure cc
